DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-3, 5, 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoey et al. (US. 20180168712A1) (“Hoey”).
Re claim 1, Hoey discloses a needle adjustment device (Figs. 1-9), comprising: a stopping component (230, 235) configured to establish a maximum penetration depth of a needle (105, ¶0087- ¶0088, travel range “A” as in Fig. 5); and an actuator (208a) fixedly coupled to the needle and movable proximally and distally to one or more positions to adjust a penetration depth of the needle up to the maximum penetration depth (208a, Fig. 6, ¶0087).  
Re claim 2, Hoey discloses a driving component to move the actuator at least one of proximally or distally (210, ¶0087).  
Re claim 3, Hoey discloses wherein the driving component is manually adjustable (¶0101).
  Re claim 5, Hoey discloses wherein the driving component is a spring  (215) configured to move the actuator distally (¶0087).  

Re claim 7, Hoey discloses a needle insertion device (Figs. 1-9, mechanism for insertion the needle 105), comprising: a handle (124) located at a proximal end of the device (Fig. 4); a needle deployment trigger located proximate the handle (210); a shaft (112, Figs. 5-6) coupled to a distal end of the handle (close to 212); a needle (105) extending from the proximal end of the device (close to 210, Fig. 10, Fig. 6) to a distal end of the device (close to 160, Fig. 9); an actuator (208a) fixedly coupled to the needle and movable proximally and distally to one or more positions to adjust a penetration depth of the needle (208a, Fig. 6, ¶0087); and a hard stop (235, 230) component positioned to provide a maximum penetration depth for the needle (¶0087).  
Re claim 8, Hoey discloses wherein the hard stop component provides the maximum penetration depth for the needle when the actuator contacts the hard stop component at a proximal side of the hard stop component (¶0087, Fig. 5).  
Re claim 9, Hoey discloses wherein the actuator further comprises a protrusion extending from the handle to manually move the actuator proximally and distally (lower portion of the 210, ¶0087).  
Re claim 10, Hoey discloses wherein the actuator is configured to move proximally and distally to move the needle to a variable penetration depth up to the maximum penetration depth (210, ¶0087).   
Re claim 11, Hoey discloses a driving component to move the actuator at least one of proximally or distally (215 and or 208b, ¶0087).  
Re claim 12, Hoey discloses wherein the driving component is manually adjustable (¶0087).  
Re claim 13, Hoey discloses a needle driving component (Figs. 23-30), comprising: a needle (540, ¶0110) disposed proximally and distally (Fig. 27, Fig. 29); an actuator fixedly coupled to the needle (Fig. 28, ¶0114) and movable proximally and distally to one or more positions to adjust a penetration depth of the needle (¶0114) and including a latch component (¶0116) configured to engage a corresponding mating component (such as magnet or 635, ¶0117); and a driving component (620) affixed to the actuator and configured to drive movement of the actuator proximally and distally (¶0116).  
Re claim 14, Hoey discloses wherein the driving component drives the actuator and the needle distally when the latch mechanism disengages from the mating component (¶0116).  
Re claim  15, Hoey discloses wherein the driving component is a spring (¶0139).  
Re claim 16, Hoey discloses wherein the driving component is manually adjustable (¶0116).  
Re claim 17, Hoey discloses wherein the driving component further comprises a protrusion (636) to manually to move the actuator (¶0118) and the hard stop component proximally and distally (the end of the teeth of gear 620 works as stop component).  
Re claim 18, Hoey discloses wherein the driving component is configured to move both the actuator component proximally and distally when the actuator interfaces with the hard stop component and when the latch component is not engaged with the mating component (¶0116).
Re claim 19, Hoey discloses a trigger (624a) configured to unlatch the latch mechanism from the mating component to move the actuator distally (¶0116).  
Re claim 20, Hoey discloses wherein the actuator is configured to move proximally and distally to move the needle to a variable penetration depth up to the maximum penetration depth (¶0116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey in view of Price et al. (US. 20160074217A1)(“Price”).
Re claim 4, Hoey fails to disclose wherein the driving component is a motor device configured to move the actuator.  
However, Price discloses a delivery system (Figs. 1-7) and  wherein the driving component is a motor device (¶0068) configured to move the actuator (2110) to drive the needle out (¶0068).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify driving component of  Hoey to include a motor so that the driving component is a motor device configured to move the actuator  as taught by Price for the purpose of using an alternative component as recognized in the art and reducing the risks that may occur on the manually operation (Price, ¶0068, ¶0087).
Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoey.
Re claim 6, the embodiment of Fig. 1-9 of Hoey fails to disclose  wherein the actuator comprises a latch component configured to position the needle in a retracted position.  
However, Hoey in embodiment of Fig. 23 discloses a needle driving component (Figs. 23-30), comprising: a needle (540, ¶0110) disposed proximally and distally (Fig. 27, Fig. 29); an actuator fixedly coupled to the needle (Fig. 28, ¶0114) and movable proximally and distally to one or more positions to adjust a penetration depth of the needle (¶0114) and including a latch component (¶0116) configured to engage a corresponding mating component (such as magnet or 635, ¶0117) and the actuator comprises a latch component configured to position the needle in a retracted position (¶0116).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify actuator of Hoey to include a latch that the actuator comprises a latch component configured to position the needle in a retracted position as taught by the embodiment of Fig. 23 of Hoey for the purpose of locking and releasing the stored energy as desired  (Hoey, ¶0117).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783